United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 96-1296
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Missouri.
Antonio Zamarripa,                       *
                                         *      [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                            Submitted: August 19, 1997

                                Filed: November 17, 1997
                                    ___________

Before McMILLIAN, BEAM, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                             ___________

PER CURIAM.

      Anthony Zamarripa and nine others were indicted for conspiracy to distribute,
and to possess with intent to distribute, more than one kilogram each of heroin and
methamphetamine. See 21 U.S.C. §§ 841(a)(1) and 846. After Zamarripa pleaded
guilty, the district court sentenced him to 180 months in prison and five years
supervised release. Zamarripa appeals both his conviction and his sentence. His
counsel has tendered a brief pursuant to Anders v. California, 386 U.S. 738 (1967), and
Zamarripa has filed two supplemental briefs. We affirm Zamarripa&s conviction but
remand his case for resentencing.
        We first address the issue raised in the Anders brief: whether the district court
abused its discretion in denying Zamarripa&s motion to withdraw his guilty plea. At the
change-of-plea hearing, Zamarripa indicated he was pleading guilty of his own free
will. He also stipulated that he had entered into a conspiracy to distribute
methamphetamine which had been in operation between December 1992 and June
1995, and that on three occasions in February 1994, he had distributed
methamphetamine to a confidential informant. In support of his subsequent motion to
withdraw his plea, Zamarripa professed his innocence of some of the conduct described
in the presentence report (PSR), referred to certain sections of the Constitution, and
discussed “prejudice” he had suffered in prior encounters with other courts. We
conclude that the district court did not abuse its discretion in determining Zamarripa
failed to demonstrate a fair and just reason for withdrawing his plea. See Fed. R. Crim.
P. 32(e); United States v. Wicker, 80 F.3d 263, 266 (8th Cir. 1996) (defendant bears
burden of showing “fair and just reason” to withdraw his guilty plea); United States v.
Nichols, 986 F.2d 1199, 1201 (8th Cir. 1993) (standard of review).

        To the extent Zamarripa was counseled,1 the ineffective-assistance arguments he
raises in his pro se brief should be brought in a 28 U.S.C. § 2255 proceeding where the
record can be appropriately developed. See United States v. Sanchez, 927 F.2d 376,
378 (8th Cir. 1991) (per curiam).

         Turning to Zamarripa&s sentence, we first note the PSR recounted that the
amount of methamphetamine Zamarripa sold to the confidential informant was 11.5
grams. The PSR nonetheless recommended holding Zamarripa accountable for the
distribution of at least three to ten kilograms, which triggered a base offense level of
34 under the Sentencing Guidelines. See U.S. Sentencing Guidelines Manual


     1
      At Zamarripa&s insistence, he represented himself throughout the plea and
sentencing proceedings, and the district court appointed attorney John Garvey to act
as advisory counsel.

                                          -2-
§§ 2D1.1(a)(3), (c)(3) (1995). The PSR further indicated that Zamarripa was less
culpable than most of his co-defendants, describing his role as that of an individual
distributor. In calculating his total offense level, however, the PSR added three levels
pursuant to U. S. Sentencing Guidelines Manual § 3B1.1(b) (1995) for Zamarripa&s role
as a manager or supervisor. The PSR also subtracted three levels for Zamarripa’s
acceptance of responsibility; calculated 18 criminal history points, resulting in a
criminal history category of VI; and recommended a Guidelines sentencing range of
262-327 months.

       Zamarripa filed written objections to the PSR and argued at the sentencing
hearing that the quantity of drugs attributed to him was incorrect, and that he did not
act as a manager or supervisor in the offense. The district court overruled these PSR
objections without specifically addressing them, indicating it was granting the
government’s U.S. Sentencing Guidelines Manual § 5K1.1(1995) motion and departing
downward from the Guidelines range.

        We conclude the district court&s failure to address specifically Zamarripa&s
objection to the quantity of drugs attributed to him and how it arrived at the three-to-ten
kilogram figure requires remand. See Fed. R. Crim. P. 32(c)(1) (if defendant objects
to matters contained in PSR, sentencing court is required to “make either a finding on
the allegation or a determination that no finding is necessary because the controverted
matter will not be taken into account in, or will not affect, sentencing”); United States
v. Rodriguez, 112 F.3d 374, 376-77, 379 (8th Cir. 1997) (remanding for resentencing
of Zamarripa&s co-defendants; finding evidence of 3-10 kilogram drug quantity too
uncertain to sustain base offense level of 34); United States v. Logan, 121 F.3d 1172,
1178-79 (8th Cir. 1997) (same); United States v. Greene, 41 F.3d 383, 386 (8th Cir.
1994) (per curiam) (if defendant objects to PSR, sentencing court must make specific
finding “on the basis of evidence, and not the presentence report”). We conclude




                                           -3-
remand is also warranted because Zamarripa&s status as a distributor, by itself, did not
warrant a three-level aggravating role enhancement under section 3B1.1. See United
States v. Bryson, 110 F.3d 575, 584 (8th Cir. 1997).

      Accordingly, we remand this matter to the district court for proceedings
consistent with this opinion. Finally, we deny counsel&s motion to withdraw and the
numerous pro se motions Zamarripa has filed on appeal.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -4-